                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 J&J SPORTS PRODUCTIONS, INC.,

                      Plaintiff,
                                                   Case No. 19-CV-1622-JPS
 v.

 ARH ENTERPRISES, LLC, doing
 business as LAS PALMAS CANTINA,                                   ORDER
 and HUGO J. JUAREZ,

                       Defendants.


1.       BACKGROUND

         On November 4, 2019 Plaintiff J&J Sports Productions, Inc. brought

this action against Defendants, ARH Enterprises, LLC, doing business as

Las Palmas Cantina, and Hugo J. Juarez. (Docket #1). Plaintiff alleges that

Defendants violated both 47 U.S.C. §§ 553 and 605 by broadcasting a sports

program, to which Plaintiff had the exclusive distribution rights, in

Defendants’ commercial establishment without Plaintiff’s authorization.

(Id.) Plaintiff served both Defendants in February 2020. (Docket #6 and #7).

Neither Defendant has appeared or filed a responsive pleading. Thus, on

March 11, 2020, Plaintiff requested that the Clerk of Court enter default as

to both Defendants; the Clerk did so the following day. (Docket #8).

         This matter now comes before the Court on Plaintiff’s motion for

default judgment against Defendants, which Plaintiff filed on May 19, 2020.

(Docket #9). Defendants have not responded to Plaintiff’s motion, and their

time to do so has expired. See Civ. L.R. 7(b); Fed. R. Civ. P. 6(d) (providing

three additional days to respond to motions served by mail). Therefore, the

Court will treat this motion as unopposed. Civ. L.R. 7(d).



     Case 2:19-cv-01622-JPS Filed 12/11/20 Page 1 of 5 Document 10
       In support of its motion for default judgment, Plaintiff filed a

supplemental brief. (Docket #9-1). Plaintiff also provided the affidavit of its

president, which attached the licensing agreement giving Plaintiff the

exclusive license to exhibit the November 5, 2016 WBO World Welterweight

Title, Manny Pacquiao v. Jesse Vargas program (the “Program”) and the rate

card establishing the applicable pricing system. (Docket #9-2). Further,

Plaintiff submitted the affidavit of its attorney, Thomas P. Riley, and the

affidavit of an investigator, Peter M. Scurto, who was present at Las Palmas

Cantina when Defendants illegally showed the Program. (Docket #9-3).

       2.     LEGAL STANDARD

       Because the Clerk of Court has entered default against Defendants,

the Court must accept all well-pleaded facts relating to liability as true.

Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995). Plaintiff nevertheless

bears the responsibility to prove up its damages under Rule 55(b)(2) of the

Federal Rules of Civil Procedure. Indeed, “even when a default judgment

is warranted based on a party’s failure to defend, the allegations in the

complaint with respect to the amount of the damages are not deemed true,”

and the Court must conduct an inquiry to ascertain the amount of damages

with reasonable certainty. e360 Insight v. The Spamhaus Project, 500 F.3d 594,

602 (7th Cir. 2007) (citations and quotations omitted). Default judgment

may not be entered without a hearing on damages unless “the amount

claimed is liquidated or capable of ascertainment from definite figures

contained in the documentary evidence or in detailed affidavits.” Id.

(citation and quotations omitted).

       3.     ANALYSIS

       Plaintiff recognizes that it cannot recover under both § 553 and § 605,

(Docket #1 at 8; Docket #9-1 at 5); J & J Sports Prods., Inc. v. ARH Enters., LLC,


                            Page 2 of 5
  Case 2:19-cv-01622-JPS Filed 12/11/20 Page 2 of 5 Document 10
No. 13-CV-1383-JPS, 2014 WL 4656118, at *2 (E.D. Wis. Sept. 16, 2014)

(noting that it would be “inappropriate” to award damages under both

§ 553 and § 605 because those statutes target two different types of piracy

and only one type of piracy was at issue). Due to Defendants’ failure to

appear or defend in this action, Plaintiff was unable to conduct discovery

to determine Defendants’ method of piracy. (Docket #9-1 at 5). Therefore,

Plaintiff seeks statutory damages of $3,520.00 for Defendants’ violation of

§ 605(e)(3)(C)(i)(II) and enhanced statutory damages of $17,600.00 for

Defendants’ violation of § 605(e)(3)(C)(ii), for a combined total of

$21,120.00. (Docket #9 at 3; Docket #9-1 at 5–6). The Court concludes that

liability is appropriately established under § 605. J & J Sports Prods., Inc. v.

Mojitos Mex. Grill & Bar, LLC, No. 17-C-1272, 2018 WL 1709410, at *2 (E.D.

Wis. April 9, 2018) (“Nevertheless, because [the defendant’s] failure to

appear or defend deprived [the plaintiff] of the opportunity to conduct

discovery regarding the transmission at issue, I conclude that liability is

appropriately established under § 605.”) Plaintiff also seeks an opportunity

to submit a motion for the recovery of reasonable attorneys’ fees and

relevant costs at a later date. (Docket #9 at 3).

       Under § 605(e)(3)(C)(i)(II), Plaintiff may recover damages between

$1,000.00 and $10,000.00 for each violation of the statute. To assess

damages, this Court adopted the per patron multiplier test set forth in Joe

Hand Promotions, Inc. v. Ewer, No. 09-C-612, 2009 WL 3269658 (E.D. Wis. Oct.

8, 2009), which is widely used to calculate damages in instances in which

the number of patrons is known. ARH Enters., LLC., 2014 WL 4656118, at *3.

Although the previous multiplier amount was $55.00 per patron, to account

for inflation, the Court will increase this amount to $80.00, as it did in J & J

Sports Prods., Inc. v. Silvestre, 16-CV-523, 2017 U.S. Dist. LEXIS 4775, at *2


                            Page 3 of 5
  Case 2:19-cv-01622-JPS Filed 12/11/20 Page 3 of 5 Document 10
(E.D. Wis. Jan. 12, 2017). On the night of the Program, the investigator

counted a maximum of 44 patrons at Las Palmas Cantina. (Docket #9-3 at

5). Based on this information, the statutory damage award is $3,520.00.

       Plaintiff also seeks an enhanced statutory damages award of

$17,600.00, pursuant to § 605(e)(3)(C)(ii). To evaluate enhanced damages,

Plaintiff must show that Defendants’ conduct was willful. “‘Willful’ as used

in these statutes means a ‘disregard for the governing statute and an

indifference for its requirements.’” Kingvision Pay-Per-View, Ltd. v. Scott E’s

Pub, Inc., 146 F. Supp. 2d 955, 959 (E.D. Wis. 2001) (quoting ON/TV of Chi. v.

Julien, 763 F.2d 839, 844 (7th Cir. 1985)). The Court may infer willfulness

from a defendant’s failure to litigate. Mojitos Mex. Grill & Bar, LLC, 2018 WL

1709410, at *2. Courts in this district consider a number of factors when

assessing enhanced damages, including: (1) the number of the defendant’s

prior violations; (2) the amount by which the defendant profited; (3) the

plaintiff’s actual damages; (4) whether the defendant advertised for the

event; and (5) whether the defendant charged a cover for the night in

question. Id. at *3 (awarding $6,600.00 in enhanced damages on default

judgment where defendant had no history of piracy, the extent of ill-gotten

gains or actual damages was unknown, there were only between 65 and 80

patrons in the restaurant at the time, and there was no advertising or cover

fee charged). The Court must also consider the deterrent effects of an

enhanced award, imposing damages so as to discourage similar activity

without seriously impairing the viability of Defendants’ business. ARH

Enters., LLC, 2014 WL 4656118, at *3.

       In ARH Enterprises, LLC, which involved the same parties in this

action, this Court determined that because (1) Defendants had no prior

violations of § 605, (2) Defendants did not advertise their showing the


                            Page 4 of 5
  Case 2:19-cv-01622-JPS Filed 12/11/20 Page 4 of 5 Document 10
program, and (3) Defendants did not charge a cover, the Court would not

award a “high dollar amount” of enhanced damages. Id. In that case, the

Court multiplied the statutory damage amount by three. Clearly, the

Court’s prior damages award did not sufficiently deter Defendants from

violating the law a second time. Thus, the Court will grant Plaintiff’s

request and multiply the statutory damage award of $3,520.00 amount by

five, for a total of $17,600.00.

4.       CONCLUSION

         The Court will grant Plaintiff’s motion for default judgment as to

Defendants, (Docket #9), and will award both statutory and enhanced

damages in an amount totaling $21,120.00. The Court also grants Plaintiff’s

request to file a motion for attorneys’ fees and costs at a later date. See (Id.

at 3).

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for default judgment

(Docket #9) be and the same is hereby GRANTED; Defendants, jointly and

severally, shall pay to Plaintiff the total amount of $21,120.00 in damages,

together with post-judgment interest as provided by law, reasonable

attorneys’ fees as later determined by the Court, and costs; and

         IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

         The Clerk of the Court is directed to enter judgment accordingly.

         Dated at Milwaukee, Wisconsin, this 11th day of December, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge

                               Page 5 of 5
     Case 2:19-cv-01622-JPS Filed 12/11/20 Page 5 of 5 Document 10
